                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

RAMEL BORN ALLAH EL,

       Plaintiff,

v.                                                                Case No: 8:19-cv-1986-T-36SPF

THOMAS L. BADEN, CHARLES F.
FELDMAN, JOHN F. KENDALL,
JONATHAN A. LAMBERT and
MARLENE S. NEIFERT,

       Defendants.
                                              /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Sean P. Flynn on November 22, 2019 (Doc. 14).                  In the Report and

Recommendation, Magistrate Judge Flynn recommends that: 1. Plaintiff’s renewed motion to

proceed in forma pauperis (Doc. 8) and motion to grant motion to proceed in forma pauperis (Doc.

10) be denied without prejudice; 2. Plaintiff’s Amended Complaint (Doc. 6) be dismissed without

prejudice; 3. Plaintiff be allowed thirty days to file a second amended complaint in accordance

with the Federal Rules of Civil Procedure and to file a renewed request to proceed in forma

pauperis; and 4. Plaintiff be advised that failure to file a second amended complaint within the

allotted time may result in dismissal of this action. All parties were furnished copies of the Report

and Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C.

§ 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now
       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 14) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     Plaintiff’s renewed motion to proceed in forma pauperis (Doc. 8) and motion to

               grant motion to proceed in forma pauperis (Doc. 10) are denied without prejudice.

       (3)     Plaintiff’s Amended Complaint (Doc. 6) is dismissed without prejudice.

       (4)     Plaintiff is granted leave, within thirty (30) days from the date of this Order, to file

               a second amended complaint in accordance with the Federal Rules of Civil

               Procedure and to file a renewed request to proceed in forma pauperis. 1

       DONE AND ORDERED at Tampa, Florida on December 20, 2019.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




1
  The Court notes that Plaintiff has already complied with the Report and Recommendation by
filing a second amended complaint (Doc. 15) and a renewed request to proceed in forma
pauperis (Doc. 16). Therefore, there is no need to advise Plaintiff that failure to file a second
amended complaint within the allotted time may result in dismissal of this action.


                                                  2
